Citation Nr: 0425831	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-00 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC



THE ISSUES

1.  Entitlement to an effective date earlier than May 18, 
1999, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than May 18, 
1999, for the grant of service connection for tinnitus.  

3.  Entitlement to service connection for a claimed skin 
disorder other then herpes simplex.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision in which the 
RO denied service connection for skin rashes.  The veteran 
subsequently perfected an appeal regarding that issue.  

In the September 2001 rating decision, the RO also granted 
service connection for PTSD and tinnitus and assigned an 
effective date of May 18, 1999, for each of those grants.  
The veteran subsequently perfected an appeal regarding the 
effective date assigned for those grants.  

In April 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the Central 
Office (CO) in Washington, DC.  A transcript of this hearing 
was prepared and associated with the claims folder.  

The issue of service connection for a skin disorder is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  On September 24, 1968, within one year of the date of the 
veteran's separation from service, the RO received a formal 
claim of service connection for hearing loss and tinnitus.  

2.  In a May 1969 rating decision, the RO granted service 
connection for a bilateral hearing loss, but did not 
adjudicate the veteran's claim of service connection for 
tinnitus.  

3.  On May 18, 1999, the RO received an informal claim of 
service connection for PTSD.  

4.  In the May 1999 document, the veteran also indicated that 
he wished to file a claim of service connection for tinnitus.  

5.  In the September 2001 rating decision, the RO granted 
service connection for PTSD and tinnitus and assigned an 
effective date of May 18, 1999, for each.  

6.  There is no evidence that the RO received a claim, either 
formal or informal, for service connection for PTSD prior to 
May 18, 1999.  



CONCLUSIONS OF LAW

1.  An effective date prior to May 18, 1999, for the grant of 
service connection for PTSD is not assignable.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.157, 3.400 
(2003).  

2.  An effective date of September 17, 1968, for the grant of 
service connection for tinnitus is assigned.  38 U.S.C.A. 
§ 5110; 38 C.F.R. §§ 3.1, 3.151, 3.157, 3.400.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary matter - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

With respect to the veteran's claim for an earlier effective 
date for the grant of service connection for PTSD, the Board 
believes that all facts relevant to determining whether or 
not an earlier effective is warranted have already been 
gathered, and that, under these facts, there is no basis in 
the law and regulations for providing the benefits the 
appellant seeks.  

As will be discussed in greater detail hereinbelow, the RO 
received the veteran's original claim of service connection 
for PTSD on May 18, 1999, which was more than one year 
following the date of his separation from service.  Thus, 
there is no basis under the law and regulations to award an 
effective date prior to May 18, 1999.  

In essence, the Board believes that this is a case in which 
the law and not the evidence is dispositive, and thus, that 
the appeal must be terminated because of the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

Under such circumstances, where there is no reasonable 
possibility that providing additional assistance would aid in 
substantiating a claim, VA is not required to take any 
further action to assist the claimant.  38 U.S.C.A. § 
5103A(a) (West 2002).  

With respect to the claim of entitlement to an earlier 
effective date for the grant of service connection for 
tinnitus, it appears in this case that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
the records on file are sufficient to resolve the matter in 
the veteran's favor.  

The Board notes that the claim of service connection for a 
skin disorder will be discussed in greater detail in the 
REMAND portion of this decision.


II.  Entitlement to an earlier effective date for the 
grant of service connection for PTSD

The veteran is seeking an earlier effective date for the 
grant of service connection for PTSD.  He contends that he 
first experienced emotional problems prior to his separation 
from service.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2002).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155.  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400.  Unless 
specifically provided, the effective date will be assigned on 
the basis of the facts as found.  38 C.F.R. § 3.400(a).  

38 C.F.R. § 3.157 (2002) provides for instances in which 
examination or hospitalization reports will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law, if the report relates to a 
disability which may establish entitlement, subject to the 
requirements of 38 C.F.R. § 3.114 (2002).  38 C.F.R. § 
3.157(b)(1) specifies that, once a formal claim for pension 
or compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a VA examination or hospitalization report will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  Also, the date of receipt of evidence from 
a private physician or layman of such evidence will be 
accepted when the evidence furnished by or in behalf of the 
claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  38 C.F.R. § 3.157(b)(2).  

A VA hospitalization record cannot be considered as an 
informal claim for purposes of an earlier effective date for 
service connection where there has not been a prior 
allowance, or disallowance of a formal claim for compensation 
based on the noncompensable nature of the disability in 
question.  Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  

As noted, the veteran has contended that he experienced 
emotional problems prior to his separation from service.  
However, there is no evidence of record suggesting that the 
veteran filed a formal or informal claim of service 
connection for PTSD or any other psychiatric disorder prior 
to May 18, 1999.  

Thus, there is no basis for assigning an effective date prior 
to May 18, 1999, for the grant of service connection for 
PTSD.  38 C.F.R. § 3.400.  

The veteran has reported that he received treatment for PTSD 
prior to May 1999.  The Board notes that there is an April 
1999 VA clinical note of record showing that the veteran was 
treated for "trauma symptoms" related to his Vietnam 
service.  

However, as noted hereinabove, a report of VA examination or 
hospitalization can only be accepted as an informal claim, if 
a formal claim for compensation had been allowed or a formal 
claim for compensation had been disallowed for the reason 
that the service-connected disability is not compensable in 
degree.  38 C.F.R. § 3.157(b)(1).  

In this case, there is no indication in the record that the 
veteran filed a formal or informal claim of service 
connection for PTSD prior to May 1999.  Thus, the veteran's 
VA clinical note cannot be construed as an informal claim for 
service connection.  

In summary, the Board finds that the criteria for an 
effective date prior to May 18, 1999, for the grant of 
service connection for PTSD have not been met.  Therefore, 
the claim for an earlier effective date must be denied as a 
matter of law.  See Sabonis, supra.  


III.  Entitlement to an effective date prior to May 18, 1999, 
for 
the grant of service connection for tinnitus

The veteran is also seeking an earlier effective date for the 
award of service connection for tinnitus.  He contends that 
he filed his initial claim of service connection immediately 
following his separation from service in 1968, but that it 
was not adjudicated by the RO at that time.  

A review of the claims folder reveals that, on September 24, 
1968, the RO received a VA Form 21-526b, in which the veteran 
indicated that he wished to file a claim of service 
connection for "ringing in ears; May 1967."  

The evidence of record at that time included the service 
medical records, which contained numerous diagnoses of 
bilateral hearing loss.  They also included an August 1968 
Narrative Summary in which the veteran reported having a 
ringing in his ears, an undated clinical record in which it 
was noted that he was experiencing mild tinnitus all of the 
time, and a report of medical history completed for 
separation in August 1968 in which veteran reported that he 
had a history of ear trouble and hearing loss.  

In a May 1969 rating decision, the RO granted service 
connection for bilateral deafness, neurosensory type, and 
assigned a non compensable evaluation based on the results of 
an audiogram conducted for separation in August 1968.  That 
rating decision is negative for any findings or discussion 
regarding the claim of service connection for tinnitus.  

No subsequent correspondence was received from the veteran 
regarding tinnitus until May 18, 1999, when the RO received a 
statement in which the veteran indicated that he wished to 
file a new claim for service connection for ringing in his 
ears.  

After undertaking appropriate development of this claim, the 
RO granted service connection for tinnitus in the September 
2001 rating decision and assigned a 10 percent evaluation, 
effective on May 18, 1999.  

As discussed, the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise, the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.  38 U.S.C. 
5110(a); 38 C.F.R. § 3.400.  

In this case, the veteran filed his original claim of service 
connection for tinnitus in September 1968, which was within 
one year from the date of his separation from active service.  
Because that claim was not initially adjudicated by the RO 
until the September 2001 rating decision, the Board believes 
that it remained pending during the intervening period.  

Furthermore, because the veteran's claim was filed within one 
year of the date of his separation from service, the Board 
concludes that an effective date of September 17, 1968, is 
warranted, because this is the day following the date of his 
separation from service.  

The Board notes that the day following separation from 
service is the earliest effective date permissible under the 
relevant law and regulations for an award of service 
connection 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

In short, the Board concludes that the criteria for an 
earlier effective date of September 17, 1968, for the grant 
of service connection for tinnitus have been met.  
Accordingly, the benefit sought on appeal is granted.  



ORDER

An effective date prior to May 18, 1999, for the grant of 
service connection for PTSD is denied.  

An earlier effective date of September 17, 1968, for the 
grant of service connection for tinnitus, is allowed, subject 
to the laws and regulations governing the payment of monetary 
benefits.  



REMAND

The veteran is also seeking service connection for a skin 
disorder.  He essentially contends that this disorder first 
manifested while he was on active duty.  

The veteran's service medical records reflect that, in 
September 1966 and October 1966, he complained of "sores" 
on both feet.  

The examiners noted no specific diagnoses.  Subsequent 
service medical records are negative for any further 
complaints of sores on either foot.  

In March 2001, the veteran underwent a VA general medical 
examination in which he was given a diagnosis of 
onchomycosis.  Thereafter, in May 2001, the veteran underwent 
another VA general medical examination in which he was given 
a diagnosis of a fungal infection involving both feet and 
toenails.  However, no opinion was offered in the reports of 
either of these examinations as to whether the veteran's skin 
disorder was related to his military service.  

Therefore, the Board concludes that a remand of this case is 
warranted so that the veteran can be provided with a VA 
dermatology examination to determine the etiology of his 
claimed skin disability.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.  

2.  The RO should take appropriate steps 
to ask the veteran to provide a list of 
the names and addresses of any additional 
doctors and medical care facilities 
(hospitals, HMOs, etc.) which have 
treated him for his claimed skin 
disorder.  He should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider identified.  When the veteran 
responds, the RO should obtain records 
from each health care provider the 
veteran identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

3.  The RO should obtain all available VA 
treatment records since July 2000 from 
the VA Medical Center in Washington, DC.  

4.  The RO should arrange for the veteran 
to undergo a VA dermatology examination 
to determine the nature and likely 
etiology the claimed skin disorder.  The 
claims folder should be made available to 
the examiner for review in connection 
with the evaluation.  The examiner should 
conduct a complete examination of the 
veteran, and diagnose any skin disorders 
found on his body.  As to each skin 
disorder found on examination, other than 
herpes simplex, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that any currently skin 
disability is related to disease or 
injury in his military service.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



